COMMON STOCK PURCHASE AGREEMENT THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of January 6, 2009, between Pacific Continental Corporation, an Oregon corporation (the “Company”), on the one hand, and the Purchaser(s) named on the signature page hereto (the “Purchaser”), on the other hand.The Company and the Purchaser may hereinafter be referred to collectively as the “Parties” or individually as a “Party.”Except as otherwise indicated herein, capitalized terms used herein shall have the meaning as defined in Exhibit A attached hereto. PRELIMINARY STATEMENTS A.The Company understands that the Purchaser desires to make an equity investment in the Company. B.The Company and the Purchaser desire to enter into an agreement pursuant to which the Purchaser will purchase from the Company, and the Company will sell to the Purchaser, the restricted shares of common stock described below. NOW, THEREFORE, in consideration of the mutual promises and covenants being made in this Agreement, and for other good, valuable and binding consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: STATEMENT OF AGREEMENT ARTICLE I ISSUANCE AND PURCHASE OF COMMON STOCK 1.1Issuance and Purchase of Common Stock.Subject to the terms and conditions of this Agreement, the Company will sell to the Purchaser, and the Purchaser will purchase from the Company, the number of shares (the “Shares”) of the Company’s common stock (the Common Stock”) set forth on Schedule 1.1 to this Agreement at a price per share of $13.50(the “Purchase Price”). The Company will issue no more than 750,000 Shares pursuant to this Agreement and similar Agreements with other purchasers in this private offering (“Other Purchasers”) under a term sheet (“Term Sheet”) set forth in the private offering disclosure document dated January 2, 2009, relating to the private offering of the Company’s Common Stock. 1.2Settlement.(a) Until such time as aggregate gross proceeds received by the Company from the Purchaser and the Other Purchasers are at least$10,125,000, such proceeds shall be deposited in a segregated non-interest bearing account at the Company’s subsidiary, Pacific Continental Bank. Settlement of the transactions contemplated in this Agreement (the “Settlement”) will occur only on or after the date that the aggregate gross proceeds received by the Company from the Purchaser and the Other Purchasers totals $10,125,000, take place at the offices of Graham & Dunn, PC, Pier 70, 2801 Alaskan Way, Seattle, WA 98121 at such time and on such date as the Parties may mutually agree, but in no event later than January 7, 2009 (the “Settlement Date”).At the Settlement, the Company will issue to Purchaser the Shares and deliver to Purchaser certificates for the shares of Common Stock duly registered in the name of Purchaser and the Company shall deliver a legal opinion from the Company’s counsel, Graham & Dunn PC, in form and substance satisfactory to Wunderlich Securities, Inc., and expressing the opinions identified on Schedule 1.2(c) hereto.If on the Settlement Date the Company shall not have received aggregate gross proceeds from the Purchaser and the Other Purchasers as contemplated herein, the offering will terminate and subscription funds shall be promptly returned to the Purchaser, without interest or deduction. ARTICLE II RESTRICTIONS ON TRANSFERABILITY The Shares shall not be transferred before satisfaction of the conditions specified in this Article II, which conditions are intended to ensure compliance with the provisions of the Securities Act and applicable state securities laws with respect to the transfer of any Shares.Purchaser, by entering into this Agreement and accepting the Shares, agree to be bound by the provisions of this Article II. 2.1Restrictive Legend.Except as otherwise provided in this Article II, each certificate representing shares of Common Stock shall be stamped or otherwise imprinted with a legend in substantially the following form: “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT IS IN EFFECT AT THE TIME OF SALE OR THE HOLDER SUBMITS AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE SECURITIES LAWS, OR ANY RULE OR REGULATION PROMULGATED THEREUNDER, IS AVAILABLE.SUCH SECURITIES ARE SUBJECT TO THE RESTRICTIONS AND PRIVILEGES SPECIFIED IN THE COMMON STOCKPURCHASE AGREEMENT, DATED AS OF JANUARY 6, 2009, BETWEEN PACIFIC CONTINENTAL CORPORATION AND THE PURCHASER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF PACIFIC CONTINENTAL CORPORATION AND WILL BE FURNISHED WITHOUT CHARGE TO THE HOLDER HEREOF UPON WRITTEN REQUEST.THE HOLDER OF THIS CERTIFICATE AGREES TO BE BOUND BY THE TERMS AND CONDITIONS OF SUCH COMMON STOCK PURCHASE AGREEMENT.” 2.2Transfers. The Purchaser agrees that it will not sell, transfer or otherwise dispose of any shares of restricted Common Stock, in whole or in part, except pursuant to an effective registration statement under the Securities Act, or unless the Purchaser submits an opinion of counsel reasonably satisfactory to the Company and its counsel that an exemption from registration exists thereunder.Each certificate, if any, evidencing such shares of restricted Common Stock issued upon such transfer shall bear the restrictive legend set forth in Section 2.1, unless in the written opinion of the transferee’s or Purchaser’s counsel delivered to the Company in connection with such transfer (which opinion shall be reasonably satisfactory to the Company) such legend is not required in order to ensure compliance with the Securities Act. 2.3Termination of Restrictions.The restrictions imposed by this Article II upon the transferability of the restricted Common Stock and the legend requirement of Section 2.1 shall terminate as to any particular share (i) when and so long as such security shall have been registered under the Securities Act and disposed of pursuant thereto, or (ii) when the Purchaser thereof shall have delivered to the Company the written opinion of counsel to such Purchaser, which opinion shall be reasonably satisfactory to the Company, stating that such legend is not required in order to ensure compliance with the Securities Act.Whenever the restrictions imposed by this Article II shall terminate as to any restricted Common Stock, as herein above provided, the Purchaser thereof shall be entitled to receive from the Company, at the expense of the Company, a new certificate representing such Common Stock, not bearing the restrictive legend set forth in Section 2.1. ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY As a material inducement to the Purchaser entering into this Agreement and purchasing the Shares, the Company represents and warrants to the Purchaser, which representation and warranty shall be true and correct as of the date signed by the Purchaser and as of the date of theSettlement, as follows: 3.1Corporate Status.The Company is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Oregon.The Company has all requisite corporate power and authority to own or lease, as the case may be, its properties and to carry on its business as now conducted.The Company and its Subsidiaries are qualified or licensed to conduct business in all jurisdictions where its or their ownership or lease of property and the conduct of its or their business requires such qualification or licensing, except to the extent that failure to so qualify or be licensed would not have a Material Adverse Effect on the Company.There is no pending, or to the knowledge of the Company threatened, proceeding for the dissolution or liquidation or involving the insolvency of the Company or any of its Subsidiaries. 3.2Corporate Power and Authority.The Company has the corporate power and authority to execute and deliver this Agreement and the Shares, to perform its obligations hereunder and thereunder and consummate the transactions contemplated hereby and thereby.The Company has taken all necessary corporate action to authorize the execution, delivery and performance of this Agreement, the registration rights agreement of even date herewith between the Company and the Purchaser relating to the registration of the Shares,(the “Registration Rights Agreement”), the Shares and the transactions contemplated hereby and thereby. 3.3Enforceability.This Agreement has been duly executed and delivered by the Company and constitutes a legal, valid and binding obligation of the Company, enforceable against the Company in accordance with its terms, except as the same may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the enforcement of creditors’ rights generally and general equitable principles regardless of whether such enforceability is considered in a proceeding at law or in equity. 3.4Non-Contravention and No Violation.The Company is not in violation of or default under, nor will the execution and delivery by the Company ofthis Agreement, the consummation of the transactions contemplated hereby and thereby, and the compliance by the Company with the terms and provisions hereof and thereof,(a) result in a violation or breach of, or constitute, with the giving of notice or lapse of time, or both, a material default (or give rise to any right of termination, cancellation or acceleration) under, any of the terms, conditions or provisions of any Contract to which the Company or any of its Subsidiaries is a party or by which the Company or any of its Subsidiaries or any material portion of the Company’s or its Subsidiaries’ properties or assets may be bound, (b) violate any Requirement of Law applicable to the Company or any of its Subsidiaries or any material portion of the Company’s properties or assets, or (c) result in the imposition of any Lien upon any of the properties or assets of the Company or any of its Subsidiaries, or conflict with the Company’s Articles of Incorporationor Bylaws or under any indenture, mortgage Contract or instrument to which the Company is a party, except where any of the foregoing would not have a Material Adverse Effect on the Company. 3.5Consents/Approvals.No consent, approval, waiver or other action by any Person under any Contract to which either the Company or any of its Subsidiaries is a party, or by which any of their respective properties or assets are bound, is required or necessary for the execution, delivery or performance by the Company of this Agreementand the consummation of the transactions contemplated hereby, except where the failure to obtain such consents, filings, authorizations, approvals or waivers or make such filings would not have a Material Adverse Effect on the Company. 3.6Capitalization.The authorized capital stock of the Company consists of 250,000,000 shares of Common
